DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaname et al. (WO 2017/104132), cited from the English equivalent Shimada et al. (US 2019/0011462), hereinafter Shimada.
In regards to claim 1, Shimada discloses a composition comprising: (a) a stool sample (feces sample) (paragraph [0007]); and 

In regards to claim 2, Shimada discloses a composition wherein the stool (feces) sample contains hemoglobin (paragraph [0007]).
In regards to claim 13, Shimada discloses a method of stabilizing hemoglobin in a stool sample (paragraphs [0055]-[0058]), comprising: combining the stool sample with a stool resuspension solution (liquid for suspending feces) (paragraph [0052]) comprising one or more hemoglobin stabilization reagents selected from: a sugar (paragraph [0060]); to produce a suspension (paragraph [0052]); and maintaining the suspension for a period of time (a long time) (paragraph [0056]). 
In regards to claim 16, Shimada discloses a method of analyzing a stool sample, comprising: (a) receiving, from a remote location (transportation of a feces sample, such as that in mailing medical examination) (paragraph [0014]), a composition comprising: (i.) a stool sample (feces sample) (paragraph [0001]); and (ii.) a stool resuspension solution (liquid for suspending feces) (paragraph [0052]) comprising one or more hemoglobin stabilization reagents selected from: a sugar (paragraph [0060]); wherein the stool sample is suspended in the solution (liquid for suspending feces) (paragraph [0052]); and (b) measuring the amount of hemoglobin in the composition. 
In regards to claim 19, Shimada discloses a sample collection device comprising: a sample collection container 1 (feces sampling container) having an open end (see figure 1; paragraph [0052]); 

In regards to claim 20, Shimada discloses a sample collection device wherein the sample collection container 1 and sampling rod 2 connect via screw fit 6 (stick part base end) (see figure 1; paragraph [0052]).

Claims 1-3, 5, 7, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (JP 05-281227).
	In regards to claim 1, Fujita discloses a composition comprising: (a) a stool sample (stool sample) (paragraph [0004]); and (b) a stool resuspension solution comprising one or more hemoglobin stabilization reagents selected from: a protoporphyrin (iron protoporphyrin) (paragraphs [0007]-[0008] and [0010]); a polyvalent cation (heme or hemin) (paragraph [0009]); and a sugar or polysaccharide (sugar) (paragraph [0005]).
In regards to claim 2, Fujita discloses a composition wherein the stool sample contains hemoglobin (paragraphs [0001] and [0005]).

In regards to claim 5, Fujita discloses a composition wherein the solution has a pH in the range of pH 5 to 10 or 6.5 to 8.5 (paragraph [0008]).
In regards to claim 7, Fujita discloses a composition wherein the solution has a pH in the range of pH 5 to 10 or 6.5 to 8.5 (paragraph [0008]). However, Fujita is silent on a composition wherein the multivalent cation is Cr3+.
In regards to claim 11, Fujita discloses a composition wherein the stool sample is suspended in the solution (paragraph [0005]).
In regards to claim 13, Fujita discloses a method of stabilizing hemoglobin in a stool sample, comprising: combining the stool sample with a stool resuspension solution comprising one or more hemoglobin stabilization reagents selected from: a protoporphyrin (iron protoporphyrin) (paragraphs [0007]-[0008] and [0010]); a polyvalent cation (heme or hemin) (paragraph [0009]); and a sugar or polysaccharide (sugar) (paragraph [0005]); to produce a suspension and maintaining the suspension for a period of time (2-7 days) (paragraphs [0010]-[0011]).
In regards to claim 15, Fujita discloses a method wherein the stool resuspension solution comprises protoporphyrin IX complexed with a multivalent cation (iron protoporphyrin complexed with Fe2+ or Fe3+) (paragraphs [0007]-[0008]).

Claims 1, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugo (US 2013/0004975).

In regards to claim 11, Sugo discloses a composition wherein the stool sample is suspendered in the solution (paragraph [0033]).
In regards to claim 13, Sugo discloses a method of stabilizing hemoglobin in a stool sample (feces sample containing heme (hemoglobin)) (paragraphs [0012], [0028], and [0036]), comprising: combining the stool sample with a stool resuspension solution comprising one or more hemoglobin stabilization reagents  selected from: an osmolyte (glycine) (paragraphs [0024] and [0027]); to produce a suspension; and maintaining the suspension for a period of time (the solution is stored for 20 hours) (paragraph [0036]).
In regards to claim 14, Sugo discloses a method wherein the method comprises shipping the suspension to a remote location (a container comprising the solution is transported such as by a postal service) (paragraphs [0006] and [0036]).
In regards to claim 16, Sugo discloses a method of analyzing a stool sample, comprising: (a) receiving, from a remote location (transportation method such as a postal service) (paragraph [0006]), a composition comprising: (i.) a stool sample (a feces sample) (paragraphs [0028] and [0036]); and (ii.) a stool resuspension solution comprising one or more hemoglobin stabilization selected from: an osmolyte (glycine) (paragraphs [0024] and [0027]), wherein the stool sample is suspended in the solution (storage solution in which feces are suspended) (paragraph [0033]; see claim 1); and (b) measuring the amount of hemoglobin in the composition (paragraph [0036]).

Claims 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawase (JP 09-224942).
In regards to claim 1, Kawase discloses a composition comprising: (a) a stool sample (excrement sample) (abstract); and (b) a stool resuspension solution comprising one or more hemoglobin stabilization reagents selected from: a sugar or polysaccharide (the stabilizing components may comprise a polysaccharide) (abstract; paragraph [0008]).
In regards to claim 9, Kawase discloses a composition wherein the solution comprises a substituted or unsubstituted polygalacturonic acid (unsubstituted polygalacturonic acid) (paragraph [0008]).
In regards to claim 10, Kawase discloses a composition wherein the unsubstituted polygalacturonic acid is at a concentration of 0.01% (abstract; paragraphs [0008] and [0010]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lidgard et al. (US 2013/0211286), hereinafter Lidgard, in view of Fujita (JP 05-281227).
In regards to claim 1, Lidgard discloses a composition comprising: (a) a stool sample (fecal sample) (paragraph [0008]); and (b) a stool resuspension solution comprising 20 mM Tris buffer, 10% bovine serum albumen, 0.095% sodium azide, 140 mM sodium chloride, 10 mM ethylenediaminetetraacetic acid (EDTA), and 15 µg/mL 
Fujita discloses the analogous art of stabilizing hemoglobin (paragraph [0018]). Fujita discloses a composition comprising: (a) a stool sample (stool sample) (paragraph [0004]); and (b) a stool resuspension solution comprising one or more hemoglobin stabilization reagents selected from: a protoporphyrin (iron protoporphyrin) (paragraphs [0007]-[0008] and [0010]); a polyvalent cation (heme or hemin) (paragraph [0009]); and a sugar or polysaccharide (sugar) (paragraph [0005]). Fujita teaches that providing a hemoglobin stabilization reagent (iron protoporphyrin) results in a decrease in antigen activity and suppresses denaturation of hemoglobin (paragraphs [0007]-[0008]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Lidgard to provide a hemoglobin stabilization reagent selected from a protoporphyrin; a polyvalent cation; a sugar or polysaccharide and, optionally, a polyvalent cation; an osmolyte; and an HRP stabilization component and, optionally, a polyvalent cation for the benefit of decreasing antigen activity and suppressing denaturation of hemoglobin (Fujita, paragraphs [0007]-[0008]).
In regards to claim 12, modified Lidgard-Fujita discloses a composition wherein the solution further comprises 20 mM Tris buffer, 10% bovine serum albumen, 0.095% sodium azide, 140 mM sodium chloride, 10 mM ethylenediaminetetraacetic acid (EDTA), and 15 µg/mL gentamicin (paragraph [0008]; see claim 1).

Fujita discloses the analogous art of stabilizing hemoglobin (paragraph [0018]). Fujita discloses a composition comprising: (a) a stool sample (stool sample) (paragraph [0004]); and (b) a stool resuspension solution comprising one or more hemoglobin stabilization reagents selected from: a protoporphyrin (iron protoporphyrin) (paragraphs [0007]-[0008] and [0010]); a polyvalent cation (heme or hemin) (paragraph [0009]); and a sugar or polysaccharide (sugar) (paragraph [0005]). Fujita teaches that providing a hemoglobin stabilization reagent (iron protoporphyrin) results in a decrease in antigen activity and suppresses denaturation of hemoglobin (paragraphs [0007]-[0008]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Lidgard to provide a hemoglobin stabilization reagent selected from a protoporphyrin; a polyvalent cation; a sugar or polysaccharide and, optionally, a polyvalent cation; an osmolyte; and an HRP stabilization component and, optionally, a 
In regards to claim 17, modified Lidgard-Fujita discloses a method further comprising measuring (by fecal immunochemical testing (FIT)) (Lidgard, paragraph [0007]) the amount of one or more colorectal cancer tumor markers (hemoglobin) in the sample (feces) (Lidgard, paragraphs [0006]-[0007], [0056]).
In regards to claim 18, modified Lidgard-Fujita discloses a method wherein the stool resuspension solution comprises protoporphyrin IX complexed with a multivalent cation (iron protoporphyrin complexed with Fe2+ or Fe3+) (Fujita, paragraphs [0007]-[0008]).
In regards to claim 19, Lidgard discloses a sample collection device comprising: a sample collection container 10 (container) having an open end 11 (proximal chamber) (see figure 6; paragraphs [0039] and [0041]); a stool resuspension solution (paragraphs [0008], [0029], and [0041]) that is within the container, comprising one or more hemoglobin stabilization reagents (paragraphs [0007]-[0008] and [0056]); and a stool sampling rod 5 comprising a distal beveled tip 8 for scooping and/or scraping a sample of stool (see figure 8; paragraphs [0038]-[0040]), wherein the distal end 7 of the sampling rod 5 is dimensioned to be inserted into the sample collection container 10 (see figure 2; paragraph [0039]) and the proximal end 6 of the sampling rod 5 is adapted to connect with the open end 11 of the sample collection container 10 (via a cap 12) (see figure 2; paragraph [0036]), thereby sealing distal end 7 of the sampling rod 5 within the device (the mating creates a friction seal) (see figure 2; paragraph [0036]). However, Lidgard is silent on the hemoglobin stabilization reagents selected 
Fujita discloses the analogous art of stabilizing hemoglobin (paragraph [0018]). Fujita discloses a composition comprising: (a) a stool sample (stool sample) (paragraph [0004]); and (b) a stool resuspension solution comprising one or more hemoglobin stabilization reagents selected from: a protoporphyrin (iron protoporphyrin) (paragraphs [0007]-[0008] and [0010]); a polyvalent cation (heme or hemin) (paragraph [0009]); and a sugar or polysaccharide (sugar) (paragraph [0005]). Fujita teaches that providing a hemoglobin stabilization reagent (iron protoporphyrin) results in a decrease in antigen activity and suppresses denaturation of hemoglobin (paragraphs [0007]-[0008]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Lidgard to provide a hemoglobin stabilization reagent selected from a protoporphyrin; a polyvalent cation; a sugar or polysaccharide and, optionally, a polyvalent cation; an osmolyte; and an HRP stabilization component and, optionally, a polyvalent cation for the benefit of decreasing antigen activity and suppressing denaturation of hemoglobin (Fujita, paragraphs [0007]-[0008]).
In regards to claim 20, modified Lidgard-Fujita discloses a sample collection device wherein the sample collection container 10 and sampling rod 5 connect via a screw fit (Lidgard, see figure 2; paragraph [0036]).
In regards to claim 21, modified Lidgard-Fujita discloses a sample collection device wherein the stool resuspension solution comprises protoporphyrin IX complexed .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Guffroy (US Patent No. 4,587,222; Issued 05 May 1986).
In regards to claim 4, Fujita is silent on a composition wherein the multivalent cation is Cr3+ or Co3+.
Guffroy discloses the analogous art of stabilizing a biological sample containing red blood cells (hemoglobin) (abstract). Guffroy teaches that substances such as chromium may be employed to stabilize hemoglobin and is non-destructive to red blood cells (column 5, lines 17-32).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Fujita to include a chromium ion for the benefit of stabilizing hemoglobin without destroying red blood cells (Guffroy, column 5, lines 17-32).
In regards to claim 6, Fujita discloses a composition wherein the solution has a pH in the range of pH 5 to 10 or 6.5 to 8.5 (paragraph [0008]). However, Fujita is silent on a composition wherein the multivalent cation is Cr3+.
Guffroy discloses the analogous art of stabilizing a biological sample containing red blood cells (hemoglobin) (abstract). Guffroy teaches that substances such as chromium may be employed to stabilize hemoglobin and is non-destructive to red blood cells (column 5, lines 17-32).
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita.
In regards to claim 8, Fujita discloses a composition wherein the protoporphyrin IX is at a concentration in the range of 0.05 µg/mL to 0.5 µg/mL and teaches that providing a hemoglobin stabilization reagent (iron protoporphyrin) results in a decrease in antigen activity and suppresses denaturation of hemoglobin (paragraphs [0007]-[0008]). However, Fujita is silent on a composition wherein the protoporphyrin IX is at a concentration in the range of 0.5 µM to 10 µM.
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The concentration of protoporphyrin is recognized as a result-effective variable.
Therefore, it would have been obvious to one with ordinary skill in the art to optimize the result-effective variable of the concentration of protoporphyrin IX to be in the range of 0.5 µM to 10 µM for the benefit of decreasing antigen activity and suppressing denaturation of hemoglobin (Fujita, paragraphs [0007]-[0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797